185 F.2d 1022
Joe W. PRESTON, Appellantv.Bennie LETO, Appellee.
No. 13308.
United States Court of Appeals,Fifth Circuit.
Jan. 23, 1951.

David H. MacHauer, New Orleans, La., for appellant.
Weldon A. Cousins, Jos.  A. Fiasconaro, Jr., both of New Orleans, La., for appellee.
Before HUTCHESON, Chief Judge, and HOLMES and RUSSELL, Circuit Judges;
PER CURIAM.


1
On the authority of Garlin v. Currie, 5 Cir., 1950, 185 F.2d 401, the judgment is reversed and remanded for further and not inconsistent proceedings.